Title: To James Madison from Joseph Bloomfield, 6 June 1815
From: Bloomfield, Joseph
To: Madison, James


                    
                        Sir,
                        New-Jersey. Burlington June 6th: 1815.
                    
                    Permit me to address You, relatively to the appointment, of a Judge, of the New-Jersey-district; in the place of Robert Morris, who died on the 3d. inst.
                    Governor Pennington, Chief-Justice Kirkpatrick, Judge Rossell and Joseph McIlvaine, the Attorney of the United States, for the New-Jersey district, it is said, are offerred as Candidates.
                    Time has powdered the heads of the first Gentlemen, who are Scarcely within the age of three-score years. Men of their advanced age, instead of ascending ought to prepare to descend from the Seat of Justice. The district-Judge, is for no definite term of Years, but continues, and indeed has in more States than New-Jersey, been holden by imbecile-old-age, to the great delay of public Justice.
                    Joseph McIlvaine, after a liberal education was admitted to the Bar; on his arrival of Age in 1791. and, ever since has been solely Occupied in the practice of the Law. He is now in the prime of life & usefulness.
                    I beg leave to refer to Mr. Dallas and Judge Washington, for correct information, respecting the education, legal acquirements and age of the Candidates. I have the honor to be, Sir, most respectfully & truly, Your most obedt Humble Servt.
                    
                        Joseph Bloomfield.
                    
                